      Case 1:16-cv-08080-JGK Document 165-2 Filed 11/02/20 Page 1 of 2




                                   Jones v. City of New York, 16‐08080‐JGK
                                   Total Update Hours: Sept 10,2020 thru November 1 ,2020
                                   Hourly Rate: $600.00




Sept 10, 2020

Hours: 8.5 hours

Research legal issues (4.2)

Draft opposition to defts motion to dismiss (4.3)

Sept 14, 2020

Hours: 3.0

Edit opposition brief (2.2)

research punitive damages (.8)

Oct 30, 2020

Hours: 2.0

Review Defts opp to fee application (1.6)

Email Mr. Padilla and Mr. Ali re reply brief: (.4)

October 31, 2020

Hours: 1.0

Research recent fee awards (.8)

Email Mr. Padilla and Mr. Ali re research (.2)

November 1, 2020

Hours: .5

Research lodestar adjustment (.5)
  Case 1:16-cv-08080-JGK Document 165-2 Filed 11/02/20 Page 2 of 2




TOTAL: 15 x $600=$9000.00
